    Case 20-20234-TPA          Doc 4     Filed 01/21/20 Entered 01/21/20 19:53:53               Desc Main
                                         Document      Page 1 of 8



                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF PENNSYLVANIA
    IN RE:                                                    Chapter 11

    SSW COMPANY, et al.,1                                     Case No. 20-20234
                                                              (Joint Administration Requested)
                            Debtors.
                                                              Document No. ____

                DECLARATION OF MALVIN G. SANDER IN SUPPORT OF
              CHAPTER 11 PETITIONS OF SSW INTERNATIONAL, INC., ET AL.

                    I, Malvin G. Sander, hereby declare under penalty of perjury:

                    1.      I am the Senior Vice President, General Counsel and Secretary of SSW

    Holdings, Inc. f/k/a ISSI Holding, Inc. (“SSW Holdings”), SSW, Inc. f/k/a International Steel

    Services, Inc. (“SSW, Inc.”), SSW Company f/k/a ISSI Company (“SSW Company”), SSW

    International, Inc. f/k/a Magnetics International, Inc. (“SSW International”), and SSW

    Partnership f/k/a American Iron Oxide Company (“SSW Partnership” and, collectively with

    SSW Holdings, SSW, Inc., SSW Company, SSW International, the “Debtors”). In those

    capacities, I have direct knowledge about and involvement in the management of various

    aspects of the Debtors’ remaining business affairs. I am an attorney and am licensed to

    practice before the courts of the Commonwealth of Pennsylvania. I have personal knowledge

    of the Debtors’ history and current status.

                    2.      Concurrently with the filing of this declaration (the “Declaration”), on

    the date hereof (the “Petition Date”), the Debtors filed voluntary petitions for relief under

    chapter 11 of title 11 of the United States Code, 11 U.S.C. § 101 et seq. (the “Bankruptcy



1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s tax identification
    number, are: SSW International, Inc. (9503); SSW Holdings, Inc. (2262); SSW, Inc. (4222); SSW
    Company (4685); and SSW Partnership (6440). The location of the Debtors’ service address is: Building
    5, Suite 400, 651 Holiday Drive, Pittsburgh, PA 15220.


                                                     -1-
Case 20-20234-TPA         Doc 4     Filed 01/21/20 Entered 01/21/20 19:53:53               Desc Main
                                    Document      Page 2 of 8


Code”), in the United States Bankruptcy Court for the Western District of Pennsylvania (the

“Bankruptcy Court”), thereby commencing the above-captioned chapter 11 cases.

               3.      I submit this Declaration to assist the Bankruptcy Court and other

parties in interest in understanding the circumstances that led to the commencement of these

chapter 11 cases and in support of the Debtors’ chapter 11 petitions for relief.

               4.      Except as otherwise indicated herein, all facts set forth in this

Declaration are based on my personal knowledge, my knowledge and review of relevant

documents (including the Debtors’ books and records), or my opinion based on my

experience, knowledge, and information concerning the Debtors’ history and its current

financial condition. If called upon to testify, I would testify competently to the facts set forth

in this Declaration. I am authorized to submit this Declaration on behalf of the Debtors.

               5.      The Debtors have no employees and own no real property. The Debtors

have limited personal property, primarily consisting of cash, insurance receivables, contract

rights to proceeds arising from the sale of its branch in India, contract rights to proceeds

arising from the sale of an acid regeneration plant in China, and an equity interest in a Chinese

joint venture with Angbang Steel for which SSW, Inc. previously provided technical support.

The Debtors have no secured debt.

               6.      I am compensated in my role as Senior Vice President, General Counsel

and Secretary, in connection with my services in advising and managing the Debtors at the

monthly rate of $8,000. The Debtors also compensate their former Financial Advisor, Craig

D. Choate, in connection with his financial advice and preparation of financial statements and

treasury function at the monthly rate of $4,000. The Debtors intend to continue to use my and

Choate’s services in those roles during these chapter 11 cases.




                                                -2-
 Case 20-20234-TPA         Doc 4     Filed 01/21/20 Entered 01/21/20 19:53:53             Desc Main
                                     Document      Page 3 of 8


                 7.     Due to the Debtors’ financial condition and lack of ongoing business

 operations, the Debtors are not seeking extensive relief in the form of first day economic

 motions typically filed in chapter 11 cases. Nevertheless, the Debtor has filed several

 administrative motions relevant to the conduct of these chapter 11 cases which will enable the

 Debtors to efficiently administer their estates and affairs; namely, a motion seeking to file a

 combined list of creditors in connection with the petitions as well as a motion for joint

 administration of these cases.

                 8.     The purpose of these chapter 11 cases is to insure an equitable

 distribution to holders of allowed claims against the Debtors. To that end, it will be necessary

 to resolve the claims of PVS Steel Services, Inc., and PVS ISSI, Inc. (collectively “PVS”) in

 the litigation captioned PVS Steel Services, Inc., et al. v. SSW Inc., et al., Case No. N19C-05-

 053 AML CCLD, which is pending in the Superior Court of the State of Delaware.

                 9.     Part I of this Declaration provides an overview of the Debtors’

 corporate histories. Part II of this Declaration summarizes the circumstances leading to the

 commencement of these chapter 11 cases. Part III discusses the objectives of these chapter 11

 cases.

I.        Corporate History

                10.    International Steel Services, Inc. (“ISSI”), now SSW, Inc., was founded in

1989 by Walter Sieckmann, Satish Wadhawan, and Paul Songer. Each has a long and respected

career in the steel industry, with an emphasis on engineering, construction, and operations. Prior to

1989, Mr. Sieckmann was the head of Pennsylvania Engineering Corporation (“Pennsylvania

Engineering”), a premier steel industry engineering and construction firm. During Mr.

Sieckmann’s time as the head of Pennsylvania Engineering, that company acquired the rights to




                                                -3-
 Case 20-20234-TPA         Doc 4     Filed 01/21/20 Entered 01/21/20 19:53:53             Desc Main
                                     Document      Page 4 of 8


develop a process (acid regeneration) for regenerating liquid steel waste (an environmental

hazardous waste) into hydrochloric acid (used in the steel pickling process) and a saleable by-

product, iron oxide, used in many applications such as magnetic devices.

               11.     The operation of an acid regeneration plant begins with the transportation of

ferrous chloride, commonly called waste pickle liquor, from a steelmakers’ pickle line to storage

facilities at an acid regeneration plant. The waste pickle liquor is then regenerated by heating it in

a roaster to produce 18% hydrochloric acid (returned to the steelmaker for use in the pickle line),

and ferric oxide, sold to third party customers to be made into a broad range of products, frequently

having magnetic applications.

               12.     Upon the dissolution of Pennsylvania Engineering in the late 1980’s, ISSI

became a partial successor to its business. Shortly thereafter, ISSI signed its first contract with the

Magnetics Division of Inland Steel USA and began construction of ISSI’s first acid regeneration

facility, known as Magnetics International (now the Debtor SSW International). ISSI purchased

Magnetics International, in 2000.

               13.     During the late 1990’s, ISSI’s management decided to supplement its

profitable but variable engineering and construction income (designing and building plants) with a

more consistent income stream. As a result, ISSI built its own acid regeneration plants and

provided outsourcing services to its steel customers under long term service contracts. By 2013,

ISSI had in excess of 30 pickling lines for major US steel producers under long term contracts and

it had built over 50 acid regeneration plants world-wide through its engineering group.

II.    Events Leading to Commencement of these Chapter 11 Cases

               14.     Mr. Sieckmann, his partners and his team for 30 years built ISSI’s world-

wide business. After reaching 80 years, Mr. Sieckmann decided to divest the business, hopefully




                                                 -4-
 Case 20-20234-TPA         Doc 4    Filed 01/21/20 Entered 01/21/20 19:53:53            Desc Main
                                    Document      Page 5 of 8


to an acquirer that would continue to grow the business, ideally resulting in a synergistic advantage

to the buyer and continue the employment of its staff, engineers and operating personnel.

               15.     In late 2012, the Debtors’ retained the services of EdgePoint Capital

Holdings, a leading investment banking firm serving middle market companies. Under EdgePoint’s

direction, the Debtors prepared a Confidential Information Memorandum which was distributed,

with the guidance of EdgePoint, to possible purchasers of the Debtors’ businesses, one of which

was PVS Chemicals, Inc. (“PVS Chemicals”). On December 6, 2012, ISSI Holdings, Inc. (now

SSW Holdings, a Debtor in these cases) and PVS Chemicals executed a Mutual Non-Disclosure

Agreement.

               16.     For the next two years, PVS Chemicals performed intensive due diligence

including attending many meetings with senior managers of the Debtors and numerous inspection

trips to the Debtors’ operating facilities. During that period of due diligence, the Debtors provided

PVS Chemicals thousands of pages of financial and operating documentation and responded to

questions and requests for information made by PVS Chemicals.

               17.     A definitive Purchase and Sale Agreement was executed by the Debtors and

PVS Chemicals on December 15, 2014 (the “First Agreement”). In January 2015, PVS Chemicals

terminated the First Agreement because the prior board approval of a joint venture partner, at the

time of the execution of the First Agreement, had been discussed and agreed upon, but had not

been formally obtained.

               18.     After PVS terminated the First Agreement, in January 2015, there ensued

approximately two and a half years of additional negotiation, plant visits, production of financial

and operating documentation, and meetings with the Debtors’ senior management. Ultimately, on

May 8, 2017, the parties reached a new Purchase and Sale Agreement (the “Second Agreement”).




                                                -5-
 Case 20-20234-TPA         Doc 4     Filed 01/21/20 Entered 01/21/20 19:53:53             Desc Main
                                     Document      Page 6 of 8


At the time of the closing of the sale of the Debtors’ U.S. business to PVS Chemicals in 2017, the

Debtors owned four acid regeneration plants in Indiana and Pennsylvania and had over 30 pickle

lines under long-term service contracts.

               19.     In early March 2018, many months after the closing with PVS Chemicals,

the Debtors received two letters from PVS demanding payment from the Debtors on account of

alleged defaults under the Second Agreement. Although this Declaration is not intended to provide

a substantive recitation of the merits of either Debtors’ or PVS’s position on the issues identified in

PVS’s letters, the Debtors responded in 2018 to PVS’s letters with comprehensive facts and

evidence demonstrating that the PVS claims were not meritorious.

               20.     On May 7, 2019, PVS filed a Complaint against Debtors in the Superior

Court of the State of Delaware (the “Delaware Action”) claiming damages arising from the alleged

defaults. The Debtors have filed an Answer and Counterclaim in the Delaware Action, in which

they asserted defenses and significant counterclaims against PVS. To date, however, no

substantive proceedings or significant discovery has taken place or been agreed upon in the

Delaware Action.

               21.     The Debtors have made numerous requests to PVS to meet to resolve the

Delaware Action, most recently on January 6, 2020, in a communication to PVS’s litigation

counsel, “to discuss a settlement proposal.” This January 6th request was but the latest of several

attempts by the Debtors to meet with PVS and settle the Delaware Action. The first request was

made on June 11, 2019—the very day that the Debtors retained litigation counsel. These

communications were followed by written and telephonic communications between the Debtors’

counsel and PVS’s litigation counsel. On November 21 and December 3, 2019, requests were

made for a meaningful settlement meeting from the Debtors’ counsel to PVS’s General Counsel




                                                 -6-
 Case 20-20234-TPA         Doc 4      Filed 01/21/20 Entered 01/21/20 19:53:53            Desc Main
                                      Document      Page 7 of 8


(four telephone and two emails), to which no replies were received. All responses from PVS’s

litigation attorney to the Debtors’ litigation attorney were essentially verbatim with his June 12,

2019 email, which stated, “in the absence of a serious settlement offer by defendants, we do not

feel it would be productive to have such a meeting as you have proposed.”

III.   Purpose of these Chapter 11 Cases

               22.     The purposes of these chapter 11 cases are to resolve the Delaware Action

and to formulate a joint chapter 11 plan that results in an equitable distribution to holders of

allowed claims against the Debtors.

               23.     The Debtors have significant assets which can be used to formulate a chapter

11 plan, including proceeds to be collected from the anticipated sale of the Debtors’ equity interest

in a Chinese joint venture to the joint venture partner, Ansteel Industry Group Co., proceeds to be

collected from the sale of an acid regeneration plant to a Chinese company in the amount of

$300,384, proceeds to be collected from the sale of the Debtors’ Indian Branch to its former

employees, and insurance proceeds to be collected relating to the recovery of the Debtors’

$250,000 deductible payment resulting from the Debtors’ 2016 main office fire.

               24.     Without these chapter 11 cases, ongoing litigation of the Delaware Action

has potential to extract all remaining value of the Debtors through legal expenses alone, thereby

preventing an equitable distribution to holders of allowed claims against the Debtors.




                      [The remainder of this page was intentionally left blank.]




                                                 -7-
Case 20-20234-TPA   Doc 4   Filed 01/21/20 Entered 01/21/20 19:53:53   Desc Main
                            Document      Page 8 of 8
